Exhibit 10.1(i)

RESTRICTED STOCK AGREEMENT

NABORS INDUSTRIES, INC.

 

This Restricted Stock Grant ("Restricted Stock Grant") is effective the
[___] day of [______] (“Date of Grant”) between Nabors Industries, Inc. ("NII"),
acting on behalf of Nabors Industries Ltd. (“NIL” or the “Company”) and at the
request of a subsidiary of NIL (the “Subsidiary”), and Anthony G. Petrello  (the
"Grantee"), an employee of Subsidiary,

 

 

RECITALS

 

Pursuant to the Nabors Industries Ltd. 2016 Stock Plan ("2016 Plan"), the
Compensation Committee of the Board (the "Committee") has determined the form of
this Restricted Stock Grant and selected the Grantee, an Eligible Recipient, to
receive this Restricted Stock Grant and the Common Shares that are subject
hereto.  The applicable terms of the 2016 Plan are incorporated in this
Restricted Stock Grant by reference.  Capitalized terms used but not defined
herein shall have the meanings set forth in the 2016 Plan.

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the 2016 Plan, the Committee has made this
Restricted Stock Grant and concurrently has issued or transferred to the Grantee
Common Shares upon the following terms and conditions:

 

SECTION 1.  Number of Shares.  The number of Common Shares awarded under this
Restricted Stock Grant is [______] (the “Award”).

 

SECTION 2.  Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Restricted Stock Grant,
is entitled to all the rights of a shareholder of NIL, including the right to
vote, the right to receive dividends payable either in stock or in cash, and the
right to receive shares in any recapitalization of the Company, subject,
however, to the restrictions stated in this Restricted Stock Grant.  If the
Grantee receives any additional shares by reason of being the holder of the
Common Shares issued or transferred under this Restricted Stock Grant or of the
additional shares previously distributed to the Grantee, all of the additional
shares shall be subject to the provisions of this Restricted Stock
Grant.  Initially, the Common Shares will be held in an account maintained with
the processor under the 2016 Plan (the "Account").  At the discretion of NIL,
NIL may provide the Grantee with a certificate for the shares, which would bear
a legend as described in Section 5.

 

SECTION 3.  Restriction Period.  The period of restriction ("Restriction
Period") for the Common Shares issued under this Restricted Stock Grant shall
commence on the Date of Grant and shall lapse in three equal annual installments
beginning on [______] (i.e., the award will vest one-third per
year).  Notwithstanding the foregoing, if the Grantee voluntarily resigns as
either Chief Executive Officer of Nabors Industries Ltd. or as a Director
of Nabors Industries Ltd. before a new written amendment extending on mutually
agreeable terms the current term of the Grantee’s employment agreement has been
executed by all parties to the Grantee’s current employment agreement, effective
January 1, 2013, then notwithstanding anything to the contrary such “voluntary
resignation” shall not be considered a voluntary resignation for purposes of
this Restricted Stock Grant and the 2016 Plan, but





1

--------------------------------------------------------------------------------

 



instead shall be deemed a termination entitling the Grantee to the immediate
vesting of any outstanding and unvested portion of the Award.

 

SECTION 4.  Terms and Conditions.  The Award is subject to the following terms
and conditions:

 

a.The Award shall be for the benefit of the Grantee, his heirs, devisees,
legatees or assigns at any time.  In the event of termination of employment for
any reason, except by NIL or the Subsidiary for cause or by voluntary
resignation by the Grantee (in which case any unvested portion of the Award
shall be forfeited, subject to the provisions of Section 3 hereby incorporated
into this section), any unvested portion of the Award shall become immediately
vested as of the date of termination of employment without regard to the
Restriction Period set forth in Section 3 above.  The term “for cause” shall
have the same meaning as in Section 1(h) of the Grantee’s employment agreement
effective January 1, 2013.  Notwithstanding anything to the contrary in any
plan, policy, or other document (including, but not limited to, the 2016 Plan),
Section 4 of this Restricted Stock Grant shall exclusively govern the rights of
the Grantee with respect to the Award upon termination of employment.

 

b.Except as otherwise expressly provided herein, this Restricted Stock Grant is
subject to, and the Subsidiary and the Grantee agree to be bound by, all the
terms and conditions of the 2016 Plan, as the same may have been amended from
time to time in accordance with its terms.  Pursuant to the 2016 Plan, the Board
or the Committee is vested with conclusive authority to interpret and construe
the 2016 Plan and this Restricted Stock Grant, and is authorized to adopt rules
and regulations for carrying out the 2016 Plan.  Further, the parties reserve
the right to clarify or amend this Restricted Stock Grant on mutually acceptable
terms in any manner which would have been permitted under the 2016 Plan as of
the Date of Grant.

 

SECTION 5.  Legend on Certificates.  Any certificate evidencing ownership of
Common Shares issued or transferred pursuant to this Restricted Stock Grant that
is delivered during the Restriction Period shall bear the following legend on
the back side of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with  Nabors
Corporate Services, Inc.

 

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Restricted Stock Grant in an Account as described in Section 2,
otherwise hold them in escrow during the Restriction Period, or issue a
certificate to the Grantee bearing the legend set forth above.

 

SECTION 6.  Section 83(b) Election.  If the Grantee makes an election pursuant
to Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but
in no event after thirty (30) days from the Date of Grant) file a copy of such
election with NIL, and cash payment for taxes shall be made at the time of such
election.

 

SECTION 7.  Withholding Tax.  Before NIL removes restrictions on transfer from
the Account or delivers a certificate for Common Shares issued or transferred
pursuant to this Restricted Stock Grant that bears no legend or otherwise
delivering shares free from restriction, the Grantee shall be required to pay to
NIL (or to the Subsidiary, if so designated by NII or NIL) the amount of
federal,





2

--------------------------------------------------------------------------------

 



state or local taxes, if any, required by law to be withheld ("Withholding
Obligation").  Subject to any Company policy as in effect from time to time, NIL
will withhold the number of shares required to satisfy any Withholding
Obligation, and provide to the Grantee a net balance of shares ("Net Shares")
unless NIL receives notice not less than five (5) days before any Withholding
Obligation arises that the Grantee intends to deliver funds necessary to satisfy
the Withholding Obligation in such manner as NIL may establish or
permit.  Notwithstanding any such notice, if the Grantee has not delivered funds
within fifteen (15) days of after the Withholding Obligation arises, NIL may
elect to deliver Net Shares.

 

SECTION 8.  Notices and Payments.  Any notice to be given by the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given only upon receipt by the Stock Plan Administrator at the offices of NIL in
Hamilton, Bermuda, or at such address as may be communicated in writing to the
Grantee from time to time.  Any notice or communication by NIL, NII, or the
Subsidiary to the Grantee under this Restricted Stock Grant shall be in writing
and shall be deemed to have been given if sent to the Grantee at the address
listed in the records of NIL or at such address as specified in writing to NIL
by the Grantee.

 

SECTION 9.  Waiver.  The waiver by NIL of any provision of this Restricted Stock
Grant shall not operate as, or be construed to be, a waiver of the same or any
other provision of this Restricted Stock Grant at any subsequent time for any
other purpose.

 

SECTION 10.  Governing Law & Severability.  The Plan and all rights and
obligations thereunder shall be construed in accordance with and governed by the
laws of the State of Delaware.  If any provision of this Restricted Stock Grant
should be held invalid, the remainder of this Restricted Stock Grant shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable.

 

SECTION 11.  Entire Agreement.  This Restricted Stock Grant, together with the
Plan, contains the entire agreement between the parties with respect to the
subject matter and supersedes any and all prior understandings, agreements or
correspondence between the parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Grant as of the day and year first written above. 

 

 

 

 

NABORS INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

ANTHONY G. PETRELLO

 

3

--------------------------------------------------------------------------------